Citation Nr: 1642065	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chronic posterior tibialis with heel spurs (previously rated as post tibia tendonitis of the left ankle).

2. Entitlement to a compensable disability rating for hammertoes of the left foot, second through fifth toes. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran has been represented by multiple Veterans Service Organizations (VSOs) throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one VSO, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631 (f)(1) (2015). Here, the Veteran's most recent VA Form 21-22, signed in January 2015, appoints the Texas Veterans Commission as her current representative. As such, all previous powers of attorney have been revoked.


FINDING OF FACT

In an August 2014 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that she wished to withdraw the issues of entitlement to increased disability ratings for chronic posterior tibialis with heel spurs and for hammertoes of the left foot, second through fifth toes. 






CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for chronic posterior tibialis with heel spurs have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for the withdrawal of the issue of entitlement to a compensable disability rating for hammertoes of the left foot, second through fifth toes have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issues of entitlement to increased disability ratings for chronic posterior tibialis with heel spurs and for hammertoes of the left foot, second through fifth toes in an April 2010 substantive appeal.
The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2015). Withdrawal may be made by the claimant or the claimant's authorized representative. 38 C.F.R. §  20.204(a) (2015). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. §  20.204(b)(1) (2015).

In an August 2014 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to a disability rating in excess of 10 percent for chronic posterior tibialis with heel spurs and to a compensable disability rating for hammertoes of the left foot, second through fifth toes. Specifically, the Veteran articulated the belief that her most recent VA examination did not provide a basis upon which increased ratings could be granted, and voiced her intention to file a claim for increased ratings upon evidence of a worsening of her disabilities, such as the use of an assisted walking device. In light of this statement, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues. Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to a disability rating in excess of 10 percent for chronic posterior tibialis with heel spurs and to a compensable disability rating for hammertoes of the left foot, second through fifth toes, are dismissed.






____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


